NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final amendment filed on 14 December 2021 has been entered. Claims 1, 3, 5, and 8 have been amended. Claim 2 has been cancelled. No claims have been added. Claims 1 and 3-13 are still pending in this application, with claim 1 being independent. The claim objections set forth in the previous office action mailed 13 October 2021 are overcome by Applicant’s amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 1, the claim is amended as follows:
A combined dynamic effect wheel, comprising: a light source; and an effect wheel bottom plate, wherein the effect wheel bottom plate is provided with , and when the pattern sheet is switched into the light path, the pattern sheet forms a dynamic pattern effect during the rotation thereof.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a combined dynamic effect wheel, comprising: a light source; and an effect wheel bottom plate, wherein the effect wheel bottom plate is provided with a light-through hole and several pattern bases, each pattern base is provided with a pattern sheet, a pattern distribution region on the pattern sheet defines an effective pattern region; a light beam emitted by the light source selectively passes through the light-through hole or is projected out through one of the several pattern bases, and a light spot with a boundary formed by the emitted light beam defines an effective light spot; wherein a first rotating assembly and a second rotating assembly are provided at a center shaft of the effect wheel bottom plate at a side of the several pattern bases, the first rotating assembly and the second rotating assembly are arranged coaxially; the effect wheel bottom plate is driven by the first rotating assembly to rotate so as to enable different pattern bases or the light-through hole to be switched in or out of a light path; wherein each pattern base is provided with a driven assembly which is fitted and connected to the second rotating assembly and is driven by the second rotating assembly to rotate so as to drive the pattern sheet to rotate, wherein the size of the effective pattern on the pattern sheet is greater than twice the size of the effective light spot of the light beam passing through the pattern 
The closest prior art of record: Belliveau et al. (US 2009/0109680 A1), Allan (US 2013/0208479 A1), and Hewett (US 5,198,939 A), teach or suggest various features of the claimed invention, but fail to disclose, or teach or suggest, alone or in combination, the collective limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record, in order to arrive at the claimed invention. 
Claims 3-13 are allowed as they depend upon and further limit allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896